DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of 
Claims 1-8, 11-15, 18, 20-22, 24-28, 30-32, 34, 36-39, 40, 42-44, and 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over Kaib et al., (US 20120283794; hereinafter Kaib) in view of Kurzweil et al., (US 20080287770; hereinafter Kurzweil), Yuasa et al., (US 20120164915; hereinafter Yuasa), Turk et al., (US 20130273809; hereinafter Turk), and Miller et al. (US 6165045; hereinafter Miller).
Regarding claims 1 and 7-8, Kaib discloses (Figures 1-3B and 6-10B) a support garment for supporting a patient wearable defibrillator for male and female patients, the support garment being made from a fabric having an outside surface and an inside surface and being configured to be worn about a chest of a patient, the support garment comprising: a back portion; a belt defined by side portions extending from the back portion around a front of the patient; the belt comprising a closure for connecting ends of the belt at the front of the patient; and shoulder straps configured to be attached to the back portion and the belt, wherein the back portion and the belt are configured to support a plurality of sensing electrodes (the sensing electrodes may be distributed around the circumference of the chest garment, which includes both the back portion and the belt) and at least one therapeutic defibrillator electrode on the inside surface thereof ([0011], [0034]-[0037], [0043]). 
Kaib fails to disclose that the support garment further comprises two bra portions configured to support front upper torsal female anatomy, each bra portion comprising a cup 
Kaib in view of Kurzweil fails to teach that the two bra portions comprise a closure mechanism configured to detachably connect the two bra portions at the front of the patient, wherein the closure mechanism configured to detachably connect the two bra portions is separate from the closure for connecting the ends of the belt. However, Yuasa teaches (Figure 1) a support garment in which two bra portions comprise a closure mechanism (26) configured to detachably connect the two bra portions at the front of the user ([0041]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaib in view of Kurzweil to include a closure mechanism configured to detachably connect the two bra portions at the front of the user, as taught by Yuasa, because the modification would suppress the tight pressure feeling due to the back belt sections and the shoulder strap sections of a bra-type 
Kaib in view of Kurzweil and Yuasa fails to teach a detachable fastening mechanism configured to detachably connect the two bra portions to the belt, wherein the detachable fastening mechanism comprises at least one of the following: hook and pile fasteners, a clasp, a button, a snap, a mateable buckle, and a mateable slide connector. However, Turk teaches (Figures 1-4) a support garment, which includes a back portion (74), a belt (58), shoulder straps (44, 46), and two bra portion (22) detachably connected to the belt (58) at the front of the patient, wherein the detachable fastening mechanism comprises at least one of the following: hook and pile fasteners, a clasp, a button, a snap, a mateable buckle, and a mateable slide connector, and wherein the two bra portions (22) is configured to support front upper torsal female anatomy, the two bra portions (22) comprising two cups (26, 28) configured to support the patient’s breasts ([0018]-[0024]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaib in view of Kurzweil such that the two bra portions is detachably connected to the belt and the shoulder straps, as taught by Turk, because the modification would enable the two bra portions to be readily replaceable and disposable (Turk, [0021]) which will be beneficial when the two bra portions becomes dirty or is too tattered/dirty to be worn. 
Kaib in view of Kurzweil and Turk fails to teach that the two bra portions comprise a closure mechanism configured to detachably connect the two bra portions at the front of the patient; and wherein the support garment is configured to hold the plurality of sensing electrodes and the at least one therapeutic defibrillator electrode against the patient's skin while also supporting the two bra portions on the patient's front upper torso when the ends of the belt are connected at the front of the patient. However, Miller teaches (Figures 1-10) a support garment 
Regarding claim 2, Kaib further discloses that the shoulder straps are adjustable ([0012]).
Regarding claim 3, Kaib further discloses that the shoulder straps are configured to be selectively attached to the belt at the front of the patient ([0012]).
Regarding claim 4, Kaib further discloses that the fabric of the support garment comprises an elastic, low spring rate material ([0013]).
Regarding claim 5, Kaib further discloses at least one pocket configured to receive the at least one therapeutic defibrillator electrode at the front or back of the patient ([0037]).
Regarding claim 6, Kaib further discloses that the back portion and belt of the support garment are configured to distribute the plurality of sensing electrodes around a circumference of the chest of the patient ([0034]).
Regarding claims 11 and 12, Kaib in view of Kurzweil, Turk, and Miller teaches the support garment according to claim 1, but Kaib in view of Kurzweil and Turk fails to teach that the two bra portions comprises flaps at both lateral sides thereof, the flaps being configured to wrap around the shoulder straps and comprising fastening mechanisms to secure ends of the flaps, wherein the detachable fastening mechanism comprises mateable slide connectors disposed on the two bra portions, the belt, and the shoulder straps detachably connect the two bra portions to the belt and the shoulder straps. However, Miller teaches (Figures 1-10) a support garment having a bra portion comprising flaps (the flaps near 24 and 25) at both lateral sides thereof, the flaps being configured to wrap around straps (1, 2) and comprising fastening mechanisms (23) to secure ends of the flaps, wherein the bra portion, a belt (18), and the straps (1, 2) comprise corresponding mateable slide connectors (22, 23, 7) configured to connect the bra portion to the belt and the straps (Col. 4, line 30 – Col. 5, line 1). It would have been obvious of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaib in view of Kurzweil and Turk such that the two bra portions comprises flaps at both lateral sides thereof, the flaps being configured to wrap around the shoulder straps and comprising fastening mechanisms to secure ends of the flaps, wherein the two bra portions, the belt, and the shoulder straps comprise corresponding mateable slide connectors configured to connect the two bra portions to the belt and the shoulder straps, as 
Regarding claim 18, Turk further teaches (Figures 1-4) that the two bra portions (26, 28) are disposed between the shoulder straps (44, 46) and the belt (58) with each of the two bra portions (26, 28) being detachably connected to a respective belt portion at a bottom side thereof and to a respective shoulder strap at a top side thereof ([0018]-[0024]).
Regarding claim 20, Turk further teaches (Figures 1-4) detachable fasteners disposed on each of the shoulder straps and a top side of each of the two bra portions, the detachable fasteners being configured to detachably connect each of the two bra portions to a respective shoulder strap, the detachable fasteners comprising at least one of the following: hook and pile fasteners, a clasp, a button, a snap, a mateable buckle, or a mateable slide connector ([0018]-[0024], [0040]-[0041]).
Regarding claim 22, Kaib in view of Kurzweil, Turk, and Miller teaches the support garment according to claim 1, but fails to teach that the two bra portions comprises an adjustment mechanism configured to adjust a fit of the two bra portions to the patient. However, Yuasa teaches (Figures 10 and 11) a support garment having two bra portions comprising an adjustment mechanism (26C) configured to adjust a fit of the bra portion to the patient ([0059]-[0062]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaib in view of Kurzweil, Turk, and Miller to include the adjustment mechanism taught by Yuasa because the modification would enable control of the degree of breast gathering (Yuasa, [0062]) to provide comfort. 
Regarding claim 24, Yuasa further teaches that the adjustment mechanism comprises a plurality of drawstrings (26C), ([0059]-[0062]).
Regarding claim 25, Kaib in view of Kurzweil and Turk teaches the support garment according to claim 1, but fails to teach that the detachable fastening mechanism comprises hook and pile fasteners. However, Miller teaches (Figures 1-10) a support garment having two bra portions which is detachably connected to the support garment by hook and pile fasteners (23), (Col. 4, line 30 – Col. 5, line 1). It would have been obvious of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaib in view of Kurzweil and Turk such that the two bra portions is detachably connected to the support garment by hook and pile fasteners, as taught by Miller, because the modification would provide an adjustment mechanism to ensure proper fitting of the bra portion (Miller; Col. 2, lines 58-61).
Regarding claim 26, Turk further teaches (Figures 1-4) that the detachable fastening mechanism comprises at least one clasp ([0018]-[0024], [0040]-[0041]).
Regarding claim 27, Kaib in view of Kurzweil and Turk teaches the support garment according to claim 1, but fails to teach that the detachable fastening mechanism comprises a mateable connector. However, Miller teaches (Figures 1-10) a support garment having two bra portions which is detachably connected to the support garment by a mateable connector (22, 23, and flaps near 254, 25), (Col. 4, line 30 – Col. 5, line 1). It would have been obvious of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaib in view of Kurzweil and Turk such that the two bra portions is detachably connected to the support garment by a mateable connector, as taught by Miller, because the modification would provide an adjustment mechanism to ensure proper fitting of the bra portion (Miller; Col. 2, lines 58-61).
Regarding claim 28, Kaib discloses (Figures 1-3B and 6-10B) a patient wearable defibrillator for male and female patients, comprising: a plurality of sensing electrodes configured to monitor a cardiac function of the patient; at least one therapeutic defibrillator electrode; and a 
Kaib fails to disclose that the support garment further comprises two bra portions configured to support front upper torsal female anatomy, each bra portion comprising a cup configured to support one of the patient’s breasts, herein the support garment is configured to support the two bra portions on the patient's front upper torso when the ends of the belt are connected by the closure at the front of the patient. However, Kurzweil teaches (Figures 2 and 7) a support garment for an electrode system such that the support garment is configured to be worn around a chest of a female patient, which includes a back portion (18), a belt (108), shoulder straps (102), and two bra portions, comprising two cups (106) configured to support the patient’s breasts, connected to the belt (108) and the shoulder straps (102), wherein the two bra portions is configured to support front upper torsal female anatomy ([0063]). It would have been obvious to 
Kaib in view of Kurzweil fails to teach that the two bra portions comprise a closure mechanism configured to detachably connect the two bra portions at the front of the patient, wherein the closure mechanism configured to detachably connect the two bra portions is separate from the closure for connecting the ends of the belt. However, Yuasa teaches (Figure 1) a support garment in which two bra portions comprise a closure mechanism (26) configured to detachably connect the two bra portions at the front of the user ([0041]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaib in view of Kurzweil to include a closure mechanism configured to detachably connect the two bra portions at the front of the user, as taught by Yuasa, because the modification would suppress the tight pressure feeling due to the back belt sections and the shoulder strap sections of a bra-type garment (Yuasa; [0052]). Furthermore, this closure mechanism is separate from the closure for connecting the ends of the belt.
Kaib in view of Kurzweil and fails to teach a detachable fastening mechanism configured to detachably connect the two bra portions to the belt, wherein the detachable fastening mechanism comprises at least one of the following: hook and pile fasteners, a clasp, a button, a snap, a mateable buckle, and a mateable slide connector. However, Turk teaches (Figures 1-4) a support garment, which includes a back portion (74), a belt (58), shoulder straps (44, 46), and two bra portion (22) detachably connected to the belt (58) at the front of the patient, wherein the detachable fastening mechanism comprises at least one of the following: hook and pile fasteners, a clasp, a button, a 
Kaib in view of Kurzweil and Turk fails to teach that the two bra portions comprise a closure mechanism configured to detachably connect the two bra portions at the front of the patient; and wherein the support garment is configured to hold the plurality of sensing electrodes and the at least one therapeutic defibrillator electrode against the patient's skin while also supporting the two bra portions on the patient's front upper torso when the ends of the belt are connected at the front of the patient. However, Miller teaches (Figures 1-10) a support garment having two bra portions comprising a closure mechanism (7) configured to detachably connect the bra portions at the front of the patient, a belt (18) comprising a closure (7) for connecting ends of the belt at the front of the patient; wherein the belt (18) and the bra portions comprise a common closure mechanism (7) configured to connect the bra portions and ends of the belt at the front of the patient (Col. 3, lines 35-42; Col. 5, lines 27-39). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaib in view of Kurzweil and Turk such that the two bra portions comprise a closure mechanism configured to detachably connect the two bra portions at the front of the patient, wherein the belt and the two bra portions comprise a common closure mechanism configured to connect the two bra portions and 
Regarding claim 30, Kaib further discloses that the fabric of the support garment comprises an elastic, low spring rate material ([0013]).
Regarding claim 31, Kaib further discloses that the at least one support member comprises a pocket configured to receive the at least one therapeutic defibrillator electrode therein ([0037]).
Regarding claim 32, Kaib further discloses that the support garment is configured to distribute the plurality of sensing electrodes around a circumference of the chest of the patient ([0034]).
Regarding claim 34, Kaib in view of Kurzweil, Turk, and Miller teaches the patient wearable defibrillator according to claim 28, but fails to teach that each cup comprises an adjustment mechanism configured to adjust a fit of the cup to the patient. However, Yuasa teaches (Figures 10 and 11) a support garment having cups comprising an adjustment mechanism (26C) configured to adjust a fit of each cup to the patient ([0059]-[0062]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaib in view of Kurzweil, Turk, and Miller to include the adjustment mechanism taught by Yuasa 
Regarding claim 36, Yuasa further teaches that the adjustment mechanism comprises a plurality of drawstrings (26C), ([0059]-[0062]).
Regarding claim 38, Kaib further discloses that the at least one therapeutic defibrillator electrode comprises two therapeutic defibrillator electrodes, and wherein the at least one support member of the support garment comprises two support members disposed on a front and the back portion of the support garment, respectively, the support members being configured to support the two therapeutic defibrillator electrodes on the inside surface of the support garment on the front and the back portion ([0037]).
Regarding claim 39, Kaib further discloses that each of the support members comprises a pocket configured to receive the at least one therapeutic defibrillator electrode therein ([0037]).
Regarding claim 48, Kaib discloses (Figures 1-3B and 6-10B) a support garment for supporting a patient wearable defibrillator for male and female patients, the support garment being made from a fabric having an outside surface and an inside surface and being configured to be worn about a chest of a patient, the support garment comprising: a back portion; a belt defined by side portions extending from the back portion around a front of the patient; and shoulder straps configured to be attached to the back portion and the belt, wherein the back portion and the belt are configured to support a plurality of sensing electrodes and at least one therapeutic defibrillator electrode on the inside surface thereof and the support garment is configured to hold the plurality of sensing electrodes and the at least one therapeutic defibrillator electrode against the patient's skin when the ends of the belt are connected at the front of the patient ([0011], [0034]-[0037], [0043]). 

Kaib in view of Kurzweil fails to teach that the two bra portions comprise a closure mechanism configured to detachably connect the two bra portions at the front of the patient, wherein the closure mechanism configured to detachably connect the two bra portions is separate from the closure for connecting the ends of the belt. However, Yuasa teaches (Figure 1) a support garment in which two bra portions comprise a closure mechanism (26) configured to detachably connect the two bra portions at the front of the user ([0041]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaib in view of Kurzweil to include a closure mechanism configured to detachably connect the two bra portions at the front of the user, as taught by Yuasa, because the modification would suppress the 
Kaib in view of Kurzweil and Yuasa fails to teach that the two bra portions are detachably connected to the belt and the shoulder straps so as to be detachable from the support garment. However, Turk teaches (Figures 1-4) a support garment, which includes a back portion (74), a belt (58), shoulder straps (44, 46), and two bra portions (26, 28) detachably connected to the belt (58) and the shoulder straps (44, 46) so as to be detachable from the support garment([0018]-[0024], [0040]-[0041]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaib in view of Kurzweil such that the two bra portions are detachably connected to the belt and the shoulder straps so as to be detachable from the support garment, as taught by Turk, because the modification would enable the two bra portions to be readily replaceable and disposable (Turk, [0021]) which will be beneficial when the two bra portions becomes dirty or is too tattered/dirty to be worn. 
Kaib in view of Kurzweil and Turk fails to teach that a closure mechanism configured to connect separate halves of the at least one bra portion at the front of the patient, wherein the belt and the two bra portions comprise a common closure mechanism configured to connect the two bra portions and ends of the belt at the front of the patient; and wherein the support garment is configured to hold the plurality of sensing electrodes and the at least one therapeutic defibrillator electrode against the patient's skin while also supporting the two bra portions on the patient's front upper torso when the ends of the belt are connected at the front of the patient. However, Miller teaches (Figures 1-10) a support garment having two bra portions comprising a closure mechanism (7) configured to detachably connect the bra portions at the front of the patient, a belt (18) 
Regarding claim 49, Miller further teaches that the closure mechanism comprises a zipper (7), (Col. 3, lines 35-42; Col. 5, lines 27-39).
Regarding claim 50, Turk further teaches (Figures 1-4) that the closure mechanism is at least one clasp ([0018]-[0024], [0040]-[0041]).
Regarding claim 51, Kaib further discloses that the shoulder straps are adjustable ([0012]).
Regarding claim 52, Kaib further discloses at least one pocket configured to receive the at least one therapeutic defibrillator electrode at the front or back of the patient ([0037]).
Regarding claim 53, Kaib further discloses that the back portion and belt of the support garment are configured to distribute the plurality of sensing electrodes around a circumference of the chest of the patient ([0034]).
Regarding claim 54, Kaib in view of Kurzweil, Turk, and Miller teaches the support garment according to claim 1, but fails to teach that the at least one bra portions comprises an adjustment mechanism configured to adjust a fit of the two bra portions to the patient. However, Yuasa teaches (Figures 10 and 11) a support garment having two bra portions comprising an adjustment mechanism (26C) configured to adjust a fit of the bra portion to the patient ([0059]-[0062]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaib in view of Kurzweil, Turk, and Miller to include the adjustment mechanism taught by Yuasa because the modification would enable control of the degree of breast gathering (Yuasa, [0062]) to provide comfort. 
Regarding claim 56, Yuasa further teaches that the adjustment mechanism comprises a plurality of drawstrings (26C), ([0059]-[0062]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kaib in view of Kurzweil, Turk, and Miller, as applied to claim 7 above, and further in view of Ries (US 2542881).
Regarding claim 9, Kaib in view of Kurzweil, Turk, and Miller teaches the support garment according to claim 7, but fails to teach that the two bra portions further comprise a halter strap connected to a top of the two bra portions proximate to both lateral sides thereof, the halter . 
Claims 23, 35, and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Kaib in view of Kurzweil, Turk, Miller, and Yuasa, as applied to claims 22 and 34 above, and further in view of Fleeton (US 20110065358).
Regarding claim 23, Kaib in view of Kurzweil, Turk, Miller, and Yuasa teaches the support garment according to claim 22, but fails to teach that the adjustment mechanism comprises an inflatable insert. However, Fleeton teaches a support garment having inflatable inserts (10, 11) as adjustment mechanisms in bra portions (2, 3), ([0031]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaib in view of Kurzweil, Turk, Miller, and Yuasa such that the adjustment mechanism comprises an inflatable insert, as taught by Fleeton, because the modification would enable the user to adjust breast configuration as required. 
Regarding claim 35, Kaib in view of Kurzweil, Turk, Miller, and Yuasa teaches the patient wearable defibrillator according to claim 34, but fails to teach that the adjustment mechanism 
Regarding claim 55, Kaib in view of Kurzweil, Turk, Miller, and Yuasa teaches the support garment according to claim 54, but fails to teach that the adjustment mechanism comprises an inflatable insert. However, Fleeton teaches a support garment having inflatable inserts (10, 11) as adjustment mechanisms in bra portions (2, 3), ([0031]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaib in view of Kurzweil, Turk, Miller, and Yuasa such that the adjustment mechanism comprises an inflatable insert, as taught by Fleeton, because the modification would enable the user to adjust breast configuration as required. 
Response to Arguments
Applicant’s arguments filed 12/18/2020 regarding the newly amended claim limitations, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a different combination of references Kaib/Kurzweil/Yuasa/Turk/Miller. While the majority of the claim amendments were taught by the original combination (as explained in the previous office action) and are taught by the new combination (as explained in the rejections above), the claim limitation related to the closure mechanism configured to detachably connect the two bra portions being separate from the closure for connecting the ends of the belt is a new addition to 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013.  The examiner can normally be reached on Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        



/EUN HWA KIM/Primary Examiner, Art Unit 3794